EXHIBIT 10.10 A 


SERVICES 

 *  

Wildgate Toll-Free One Number 
 *  

Wildgate One Number and Unified Communications Solutions 
 *  

Includes features such as Call Blasting, Evoice (email over the phone),
OneButton Call Back, and Event Notification as shown on the Wildgate web site. 
 *  

Long Distance Services 
 *  

Billing Solutions: 
 *  

Wholesaler billing with pre-pay 
 *  

Wildgate automated billing 
 *  

Customer Care Additional Services that Wholesaler may elect to provide: 
 *  

Standard and Specialty Calling Cards
 *  

Standard Paging Services with added features (pre-paid long distance and
standard voice mail)




